NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-3315
                                       ___________

                                    KIM RAGLAND,
                                             Appellant

                                             v.

    COMMISSIONER NEW JERSEY DEPARTMENT OF CORRECTIONS; WARDEN
         MID STATE CORRECTIONAL FACILITY; DEBRA QUINONES
                  ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civil No. 1-14-cv-00458)
                      District Judge: Honorable Robert B. Kugler

                       ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 November 20, 2017

              Before: JORDAN, RESTREPO and SCIRICA, Circuit Judges

                           (Opinion filed: November 30, 2017)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Appellant Kim Ragland appeals from an order of the United States District Court

for the District of New Jersey granting summary judgment in favor of the Defendants in

this 42 U.S.C. § 1983 action. We will affirm.

       While a state prisoner, Ragland filed this civil rights action against New Jersey

Department of Corrections officials Gary M. Lanigan, Evelyn Davis, Debra Quinones,

and Lydell Sherer, alleging that they improperly withdrew funds from his inmate account

in violation of his equal protection and due process rights under the Fourteenth

Amendment. In June 2014, the District Court dismissed all claims as to Sherer, and the

equal protection claim as to the remaining Defendants, but permitted his due process

claims to proceed. After a brief period of discovery, Defendants moved for summary

judgment, which the District Court granted on the ground that the state provided adequate

post-deprivation procedures. This appeal ensued.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We exercise

plenary review over a dismissal pursuant to Fed. R. Civ. P. 12(b)(6), see Spruill v. Gillis,

372 F.3d 218, 226 (3d Cir. 2004), and over a grant of summary judgment, see McGreevy

v. Stroup, 413 F.3d 359, 363 (3d Cir. 2005).1 And we may affirm based on any ground

supported by the record. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999).


1
  The District Court properly dismissed the claims against defendant Sherer as time-
barred, see Estate of Lagano v. Bergen Cty. Prosecutor’s Office, 769 F.3d 850, 859 (3d
Cir. 2014), and the equal protection claim because Ragland wholly failed to allege the
elements of such a claim, see Hill v. Borough of Kutztown, 455 F.3d 225, 239 (3d Cir.
2006). The latter dismissal was without prejudice, but Ragland did not seek to correct the
deficiencies to include the claim in his amended complaint. See Borelli v. City of
                                             2
       Ragland incurred financial obligations including restitution and fines stemming

from his conviction, as well as fees associated with the filing of federal civil rights cases.

The New Jersey Department of Corrections (DOC) is authorized to deduct funds to

satisfy these obligations pursuant to N.J. Stat. Ann. §§ 2C:46-4, 30:4-92, and the Prison

Litigation Reform Act (PLRA).2 In his complaint, Ragland alleges that the DOC

deducted funds in excess of that authorized by §§ 2C:46-4 and 30:4-92, and in violation

of N.J.A.C. § 10A:2-2.2(h).

       There is no dispute that a prisoner has a protected property interest in the funds

held in his prison account, and, therefore, cannot be deprived of this property without due

process of law. See Higgins v. Beyer, 293 F.3d 683, 693 (3d Cir. 2002). Generally, to

comport with due process, a state must provide predeprivation procedures before taking

property, regardless of the adequacy of its post-deprivation remedies. Zinermon v.

Burch, 494 U.S. 113, 132 (1990). However, where there is a “random, unauthorized”

deprivation, the state can avoid liability solely by providing adequate post-deprivation

procedures. Id. at 115; compare Higgins, 293 F.3d at 694 (requiring predeprivation

procedures where the taking was pursuant to “an established state procedure”). Ragland

claims that the taking of his funds was not random, but was unauthorized, and in



Reading, 532 F.2d 950, 951-52 (3d Cir. 1976) (per curiam) (an order dismissing a
complaint without prejudice is not final within the meaning of § 1291, unless “the
plaintiff cannot amend or declares his intention to stand on his complaint”). We therefore
confine our analysis to the due process claims.
2
  The PLRA requires prisoners proceeding in forma pauperis to pay the entire filing fee
and provides a formula for calculating the amount of the initial filing fee payment and of
                                              3
contravention of the state statutes. He neither challenges the amount of his financial

obligations nor claims that he was entitled to any predeprivation procedures.3 The only

due process claim in his complaint is that the amount of funds that were deducted

exceeded that allowed by state statute; such a claim could not be remedied by

predeprivation procedures. See Parratt v. Taylor, 451 U.S. 527, 541 (1981) (explaining

that predeprivation procedures are “impracticable” where the state cannot know when

such deprivations will occur), overruled on other grounds by Daniels v. Williams, 474
U.S. 327 (1986)). We, therefore, agree with the District Court that if the post-deprivation

procedures are adequate, Ragland is not entitled to relief.

       Ragland argues that there was no post-deprivation hearing. But he availed himself

of an adequate post-deprivation remedy when he utilized the prison’s internal grievance

system. See Tillman v. Lebanon Cty. Corr. Facility, 221 F.3d 410, 422 (3d Cir. 2000);

Revell v. Port Auth., 598 F.3d 128, 138-39 (3d Cir. 2010) (discussing New Jersey's post-

deprivation remedy procedures). The fact that he did not prevail through this grievance

procedure does not undermine its adequacy as a post-deprivation remedy. See Hamlin v.

Vaudenberg, 95 F.3d 580, 585 (7th Cir. 1996) (holding that post-deprivation remedy must

be “meaningless or nonexistent” to be inadequate); see also Holloway v. Walker, 784
F.2d 1287, 1293 (5th Cir. 1986) (noting that post-deprivation remedy not rendered



the payments on the outstanding balance. See 28 U.S.C. §§1915(b)(1) & (2).
3
  Ragland makes clear in his complaint that he is aware of his financial obligations and
the DOC’s policy for deducting payments in satisfaction of them. Indeed, he attached to
his complaint a copy of the DOC’s Facility Rule Handbook, which details the policies for
                                             4
inadequate by default of the claim). And Ragland had an additional remedy available to

him through the New Jersey Tort Claims Act (NJTCA), N.J. Stat. Ann. § 59:1-1, et. seq.

See Holman v. Hilton, 712 F.2d 854, 857 (3d Cir. 1983) (under the NJTCA, “prison

inmates are entitled, as they were at common law, to a cause of action against prison

officials and other public employees for injuries resulting from tortious acts committed

during the performance of duties of a ministerial nature”); Hudson v. Palmer, 468 U.S.
517, 535 (1984) (post-deprivation tort remedy is all the process a state need provide for

random, unauthorized taking). Ragland argues on appeal that the NJTCA is an

insufficient post-deprivation judicial remedy because it is limited to “unauthorize[d] acts

by state employees.” Reply Br. at 3. The complaint alleges, however, that Defendants

removed the funds pursuant to an “unadopted policy” and “well beyond” that which was

authorized by law − that is, that Defendants performed an authorized act in an

unauthorized manner. Accordingly, we agree with the District Court that the DOC's

post-deprivation procedures are sufficient to satisfy Ragland’s procedural due process

rights.

          In their motion for summary judgment, Defendants explained how the manner in

which they deducted funds to satisfy Ragland’s obligations under the PLRA comported

with the pertinent state statutes. In response, for the first time, Ragland claimed that the

Defendants improperly calculated his obligation under the PLRA, arguing, in part, that

N.J.S.A. § 2C:43-3.1, which provides for collection of state-imposed assessments, was


deducting funds from inmate accounts to satisfy financial obligations.
                                              5
preempted by the PLRA. In particular, Ragland maintained that Defendants deducted

funds beyond that permitted under 28 U.S.C. § 1915(b)(2). The District Court denied this

claim on the basis that Ragland had predeprivation notice of the PLRA, which it

determined was not preempted by state statute, as well as post-deprivation remedies

available to him. Although it is arguable whether this claim was properly before the

District Court4, we nonetheless agree that it lacks merit. The District Court properly

concluded that § 2C:43-3.1 is not preempted under the Supremacy Clause because the

PLRA does not conflict with it.5 See Green v. Fund Asset Mgmt., L.P., 245 F.3d 214,

222 (3d Cir. 2001) (noting that state law conflicts with federal law “when it is impossible

to comply with both the state and the federal law, or when the state law ‘stands as an

obstacle to the accomplishment and execution of the full purposes and objectives of

Congress’”) (citation omitted). As the record makes clear, the state deducts funds from


4
  The parties were directed to address whether this claim was properly before the District
Court, but failed to do so. Compare Shanahan v. City of Chicago, 82 F.3d 776, 781 (7th
Cir. 1996) (“A plaintiff may not amend his complaint through arguments in his brief in
opposition to a motion for summary judgment.”) with Whitaker v. Milwaukee Cty., 772
F.3d 802, 808-09 (7th Cir. 2014) (distinguishing between new legal theories, which may
be raised for the first time in summary judgment response, from “new factual bases for
claims,” which may not) and Martinez v. Potter, 347 F.3d 1208, 1211 (10th Cir. 2003)
(new allegations in a summary judgment response can be treated as a request to amend
the complaint). Nevertheless, we find no prejudice in the District Court’s consideration
of the claim, particularly where the issue was addressed by both parties. See generally
Berry v. Chicago Transit Authority, 618 F.3d 688, 693 (7th Cir. 2010) (“a plaintiff may
not use her brief opposing summary judgment to introduce claims not stated in her
complaint-at least not without a defendant's consent”).
5
 Ragland does not argue that the PLRA expressly or impliedly displaces the state statute.
See Hillsborough Cty. v. Automated Med. Labs., Inc., 471 U.S. 707, 713 (1985).
                                             6
an inmate’s account to satisfy obligations under the PLRA prior to deducting funds for

state-imposed obligations. See District Ct. Docket #46-9 at pg.8. Accordingly, and in

compliance with the PLRA, the state properly calculated the amount to be deducted for

Ragland’s PLRA payments as a percentage of his total monthly income of $26.6 See 28

U.S.C. § 1915(b) (2); see generally Cosby v. Meadors, 351 F.3d 1324, 1326 (10th Cir.

2003) (interpreting “income” under § 1915(b)(2) “to include all deposits to the prisoner's

inmate account”).

       Based on the foregoing, we will affirm the District Court’s judgment.




6
  In light of our disposition, we need not address the propriety of the District Court’s
conclusion that that the alleged loss could be adequately addressed by New Jersey’s post-
deprivation procedures. See e.g. Skinner v. Govorchin, 463 F.3d 518, 523-24 (6th Cir.
2006) (addressing a prisoner’s claim that state’s collection of PLRA costs was violative
of § 1915(b)(2)); see generally Newlin v. Helman, 123 F.3d 429, 436 (7th Cir. 1997),
overruled in part on other grounds by Lee v. Clinton, 209 F.3d 1025 (7th Cir. 2000)
(“How much a prisoner owes, and how it will be collected, is determined entirely by the
statute and is outside the prisoner's (and the prison's) control once the prisoner files the
complaint or notice of appeal.”); Bey v. Williams, 2010 WL 1759573, at *2 (D. Md. Apr.
29, 2010, No. 09-cv-2181) (“Here, however, the alleged ‘taking’ occured pursuant to
federal statute, and thus requires federal court review”).

                                             7